396 U.S. 556 (1970)
TV PIX, INC., ET AL.
v.
TAYLOR ET AL.
No. 214.
Supreme Court of United States.
Decided February 2, 1970.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA.
George M. McMillan for appellants.
Harvey Dickerson, Attorney General of Nevada, for appellees.
Briefs of amici curiae urging affirmance were filed by Solicitor General Griswold and Henry Geller for the United States, and by Paul Rodgers for the National Association of Regulatory Utility Commissioners. E. Stratford Smith and Bruce Lovett filed a brief for the National Cable Television Association, Inc., as amicus curiae.
PER CURIAM.
The motion of the National Association of Regulatory Utility Commissioners for leave to file a brief, is amicus curiae, is granted. The motion for leave to file the motion to dismiss or affirm is also granted.
The motion to affirm is granted and the judgment is affirmed.